Citation Nr: 0114700	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge


INTRODUCTION

The veteran had active duty from September 1942 to July 1946, 
with prior military service not verified by VA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 26, 1999 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (or PTSD) (formerly rated as psychoneurosis, anxiety 
type), residuals of gunshot wound to the right leg with 
fracture of tibia and bone defect, and scars, tender, right 
ankle and left wrist, as residuals of gunshot wound; with a 
combined disability rating of 80 percent.

2.  In addition to 4 years of high school education, the 
veteran completed 4 years of college, and additional training 
in laboratory proficiency and computers.  His most recent 
occupation was that of a chemist.

3.  The veteran last worked in a full time capacity in 1972, 
and claims that he became totally disabled at that time.

4.  The veteran is precluded from engaging in substantially 
gainful employment by reason of his service-connected PTSD 
disability.



CONCLUSION OF LAW

The award of a total rating based on unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.340,  
3.341, 4.3, 4.15, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The RO has met its duty to assist the veteran in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case issued 
in June 2000, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The veteran testified 
before a Member of the Board at a video conference in March 
2001, and that hearing transcript was associated with the 
claims folder.  Hence no further assistance to the veteran is 
required.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, __ (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107).  


II.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
4.16(a) (1996); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In the veteran's case, service connection is in effect for 
PTSD, which was formerly described as psychoneurosis, anxiety 
type, at 70 percent; residuals of gunshot wound to the right 
leg with fracture of tibia and bone defect, at 20 percent; 
and scars, tender, right ankle and left wrist, as residuals 
of gunshot wound, at 10 percent.  The combined disability 
rating is 80 percent.

The pertinent evidence of record shows that, the veteran is 
the recipient of a Purple Heart with 2 Oak Leaf Clusters, a 
Bronze Star Presidential Unit Citation, and many other 
military decorations.  The veteran was also wounded in combat 
while serving in France and Germany during World War II.  A 
combined service-connected disability rating of 60 percent, 
for a psychiatric disability and residuals of a gunshot 
wound, was in effect from 1946 until a recent increased 
evaluation. 

In March 1999, the veteran underwent VA psychiatric 
examination.  Based on review of the veteran's claims folder 
and an interview with the veteran, including a mental status 
examination, the VA examiner determined that the veteran had 
a severe level of symptomatology on a daily basis which 
interfered with the quality of his life.  The examiner stated 
that the veteran was not currently employed for financial 
compensation, however, symptoms interfered with his day to 
day occupation and productivity.  The examiner stated that 
the veteran had impairment in interpersonal relations, 
feelings of isolation, a decrease in socialization, and a 
decrease in the quality of social interaction in his life.  
Leisure and recreational activities had likewise decreased 
because of the veteran's decreased interest, decreased 
energy, and decreased enjoyment in pleasurable activities.  
The veteran was being treated with anti-depressants and anti-
anxiety agents.  The examiner stated that the veteran's 
prognosis was guarded, and that he was competent for 
compensation purposes.  

In April 1999, the RO increased the veteran's disability 
rating for PTSD from 50 to 70 percent.  

In May 1999, the veteran submitted an Application for 
Increased Compensation Based on Unemployability, VA Form 21- 
8940.  Therein, the veteran indicated that he had 4 years of 
high school education, and 4 years of college education.  
Before he was too disabled to work, from 1955 to 1965, the 
veteran had "Laboratory Proficiency" training.  Since 
becoming too disabled to work, the veteran had computer 
training from 1996 to 1999.  The veteran indicated that as of 
1965, his disability affected full time employment.  He last 
worked full time in the year 1972, and that was also when he 
became too disabled to work.  Within the preceding 5 years he 
had worked as chemist, laboratory director, and he owned his 
own medical laboratory. 

In August 1999, a VA staff psychiatrist wrote a letter to the 
RO on the veteran's behalf.  Therein, the psychiatrist 
expressed that the veteran had suffered from chronic anxiety 
for many years.  The veteran was described as being easily 
irritable and that he became extremely frustrated with 
interactions with others.  The veteran suffered from 
flashbacks and violent nightmares that were combat-related 
and he had increased insomnia.  He was referred to the PTSD 
program, but refused to continue as he could not tolerate the 
exacerbation of the symptoms resulting from treatment.  The 
VA psychiatrist reported that the veteran had little contact 
with relatives, that he had been a widower for 35 years, and 
that he had no children.  The psychiatrist went on to say 
that:

In spite of his condition he did attempt to work from 
1950 -1965 but employment history is uneven.  He 
voluntarily left three jobs because of his condition.  
He was unable to sustain the demands of the work or 
manage his relationships with others.  He reports that 
he could not get along with people, nor they with him.  
He had problems of insubordination, (and) would not take 
orders.  He felt people were incompetent and told them 
so.  He was always involved in bickering and arguing and 
could not tolerate this.  He indicates an easily 
escalating irritability level, knows this is 
inappropriate but persists, and is unable to help 
himself.  He has no tolerance for others.  

The veteran submitted for the record a complaint letter that 
he wrote to a cruise line company in April 2000.  In the 
letter, the veteran described in detail his side of the story 
about events leading up to, and about a serious physical 
altercation that reportedly took place on the cruise ship 
between the veteran and another passenger.  

In March 2001, the veteran testified at a video conference 
hearing before the undersigned.  The veteran elaborated on 
the fact that his psychiatric disability made his temperament 
bitter and resentful, and that he was a mean and nasty man 
due to his combat service.  The veteran indicated that he 
owned his own medical laboratory business at one time, and 
that most of his employees left due to the veteran's 
behavior.  The veteran reiterated much of what he had 
indicated in his application for TDIU, and he also elaborated 
further upon being a loner.  The veteran testified that he 
currently received psychiatric treatment and that he was 
currently on medication for his psychiatric disability.  The 
veteran indicated that his psychiatrist found him unsuitable 
to be in the work force.  The veteran testified that he spent 
some time traveling, as a tourist, and that he took various 
classes.  

The Board has reviewed the record and finds that the evidence 
and opinions offered in the record, the examination results 
and the veteran's testimony, at least put this claim in 
relative equipoise.  It appears as though the veteran, in 
fact, has been unemployed for almost 30 years, since 1972.  
It is noted that the veteran's service-connected PTSD 
disability is now rated 70 percent disabling, and sufficient 
additional service-connected disability brings the combined 
evaluation to 80 percent disabling.  Therefore, he meets, and 
exceeds, the basic criteria to be considered for a grant of 
TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2000).

Next, it is noted that it appears as though the veteran may 
be able to do some type of very limited work, but due to his 
present "impairment of mind" associated with the severity 
of his PTSD disability, the veteran is unable to work well, 
or at all, with others.  See 38 C.F.R. §§ 3.340.  The 
veteran's inability to work with others is described well by 
the VA examiner in a letter written on the veteran's behalf 
in August 1999.  That letter is supported by the findings 
revealed at the VA medical evaluation in March 1999.  Being 
unable to work with others means that the veteran can no 
longer perform his occupation as a laboratory director.  
While the veteran could probably perform some other type of 
non physical labor, such as being a chemist again, it appears 
from the medical opinions of record that this is not feasible 
for the veteran, as his current level of symptomatology is so 
severe that it interferes with his day to day occupation and 
productivity.  The evidence of record overall suggests that 
the veteran would have difficulty working at any job due to 
the total effect of his PTSD disability, although he could 
probably actually do some type of employment.  

The Board has considered all of the evidence of record in 
ultimately making this favorable determination, including the 
veteran's combat service and the severity of his psychiatric 
disability, to the recent VA medical opinions of record that 
strongly suggest that the veteran is unemployable due to his 
PTSD.  When all of the evidence is assembled, the Board is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In the present case, the evidence is in 
relative equipoise, in that the veteran could probably do 
some type of work but that his mental capacity is such that 
he is unable to be gainfully employed, and the benefit of the 
doubt resides in the veteran's favor.  Accordingly, a total 
rating for individual unemployability compensation is 
therefore granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A total disability rating based upon individual 
unemployability is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

